Deen, Presiding Judge,
dissenting.
I respectfully dissent from the majority opinion. In affirming the trial court’s award of a directed verdict for appellee, the majority holds that Ms. Hagans’ testimony regarding the truck’s after-collision value was non-probative because the basis for her opinion that the truck was then worth $5,000 was not stated. The majority apparently overlooks Ms. Hagans’ testimony that her extensive comparison shopping prior to purchasing the truck familiarized her with the values of similar trucks in undamaged condition, and that on this basis she was of the opinion that in the year since the truck’s purchase it had depreciated from the $11,000 value represented by the purchase price to $9,000; and the further fact that the actual damages alleged in the complaint were in the amount of $4,066.13, with the insurer paying $3,900 in compensation. It would seem obvious that Ms. Hagans arrived at the $5,000 figure by subtracting the approximately $4,000 in actual damages from the $9,000 value which, on the basis of her comparison-shopping experience, she had assigned to the truck after one year of depreciation but before it was damaged. This would seem sufficient to fulfill the requirements of Reed v. Piper, 145 Ga. App. 75 (243 SE2d 257) (1978) and Toney v. Johns, 153 Ga. App. 880 (267 SE2d 298) (1980), as well as those of OCGA § 24-9-66 (Code Ann. § 38-1709), and would provide the support (although not in tangible form) required by Nail v. Hiers, 116 Ga. App. 522 (157 SE2d 771) (1967). The jury could and should have been allowed to use this evidence in the light of their general knowledge and experience, which they possess in common with the rest of mankind, in their deliberation to a verdict.
For this reason, I respectfully dissent. I am authorized to state that Presiding Judge McMurray joins in this dissent.